Title: From George Washington to Colonel James Livingston, 31 July 1780
From: Washington, George
To: Livingston, James


					
						Sir
						Head Quarters Robinsons House 31st July 1780
					
					You will be pleased upon the Receipt hereof to march with your Regt by the way of Kings ferry and join the Army, which will probably be down towards Kings Bridge. Upon your arrival at the Ferry you will send as much of the Baggage of your Regt as you can possibly spare up to West point, to which the Baggage of the rest of the Army is sent, under the care of one good non Commd Officer only. Should you have tents with you, bring down about half and send the remainder up to the point with your Baggage. I am &.
				